Citation Nr: 0011428	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a January 1996 rating action, 
in which the RO denied the veteran an increased rating for 
hemorrhoids, then determined to be noncompensable, effective 
from July 1957.  The veteran filed an NOD in March 1996, and 
the RO issued an SOC the following month.  The veteran filed 
a substantive appeal in May 1996.  In January 1997, the 
veteran testified before a hearing officer at the VARO in 
Columbia.  In a rating decision that same month, the 
veteran's disability rating for hemorrhoids was increased to 
10 percent, with an effective date from November 1995.  
Subsequently, the veteran's appeal came before the Board, 
which, in a December 1998 decision, remanded the appeal to 
the RO for additional development.  A supplemental statement 
of the case (SSOC) was issued in February 1999.  Thereafter, 
the veteran's appeal was returned to the Board, which, in 
July 1999, again remanded the appeal to the RO for 
development.  An SSOC was issued in February 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in January 1999, an evaluation of the 
veteran's rectum revealed no external hemorrhoids, but 
evidence of a small fistula with minimal discharge.  

3. On VA examination in December 1999, the examiner reported 
that the veteran had a longstanding history of hemorrhoid 
disease, a history of radiation therapy for prostate 
cancer, and anal stenosis attributable to antecedent 
radiation therapy for prostate cancer; it was also 
reported that the veteran's hemorrhoid disease had not led 
directly to anemia or anal fissures as a complication.  

4. The veteran's hemorrhoids are not manifested by persistent 
bleeding with secondary anemia, or with fissures.  


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for hemorrhoids in August 1957.  The RO 
determined that the disability was noncompensable, with an 
effective date from July 1957.  

Medical records from the VA Hospital (VAH) and VA Medical 
Center (VAMC) in Columbia and Asheville, respectively, as 
well as the VA Outpatient Clinic (VAOPC) in Greenville, dated 
from January 1975 to January 1984, do not reflect any 
treatment of the veteran for his hemorrhoids.  Upon VA 
examination at the Columbia VAH in February 1978, no 
hemorrhoids were found.  A VAOPC Greenville treatment record, 
dated in May 1983, noted a finding of mild external 
hemorrhoids.  A November 1983 VAOPC Greenville treatment 
record noted no finding of hemorrhoids, although a treatment 
record in January 1984 did note hemorrhoids in the examiner's 
assessment.  

Thereafter, medical records from the VAMC Columbia and VAOPC 
Greenville, dated from March 1987 to April 1996, reflected 
the veteran's complaints of an increase in severity of his 
hemorrhoids.  In a November 1988 treatment record, the 
veteran reported that his hemorrhoids were not bleeding but 
that they were very painful.  A treatment record, dated in 
December 1990, reflected the veteran's complaint of painful 
hemorrhoids, with a small amount of bleeding.  Treatment 
records, dated in March 1988, September 1992, and March 1993, 
noted diagnoses of hemorrhoids.  A January 1995 treatment 
record noted the veteran's report that his hemorrhoids were 
"acting up."  He indicated that he had had a hard stool 
that morning, with a small amount of bleeding.  Upon clinical 
evaluation, there was a questionable hemorrhoid noted at "9 
o'clock."  A later treatment record, dated in February 1995, 
noted the veteran to have been prescribed hemorrhoidal 
suppositories.  In addition, a medical record, dated in 
February 1996, noted that the veteran had undergone a needle 
biopsy of his prostate, which had revealed adenocarcinoma.  

In January 1997, the veteran and his spouse testified before 
a hearing officer at the VARO in Columbia.  The veteran 
reported that he had been diagnosed with prostate cancer, and 
that, following a needle biopsy of his prostate, he bled 
profusely.  He also reported that he needed to wear diapers 
(Pampers) all the time, even when he went to bed.  The 
veteran testified that his hemorrhoids bled occasionally, 
about once a week if he ate the wrong type of food, without 
hanging skin tissue.  In addition, the veteran stated that he 
treated his hemorrhoids with suppositories, antibiotic 
ointment, and baths.  

In a rating action that same month, January 1997, the hearing 
officer increased the veteran's disability rating for his 
hemorrhoids to 10 percent.  

Subsequently, medical records received from the Columbia 
VAMC, dated from August 1996 to November 1998, reflected the 
veteran's complaints and treatment for his hemorrhoids.  A 
treatment record dated in July 1997 noted the veteran's 
complaints of rectal bleeding, which he reported he believed 
was related to his prostate.  The doctor's diagnosis was 
prostate cancer, status post radiation, and hemorrhoids.  An 
August 1997 treatment record noted a finding of intermittent 
rectal bleeding.  A rectal examination in January 1998 was 
reported normal, with a finding of an internal hemorrhoid.  

In January 1999, the veteran underwent VA medical 
examination.  The examiner noted that the veteran's claims 
file was not available for review.  The veteran complained of 
soreness around the anus, and intermittent rectal bleeding.  
The examiner noted that the veteran had not experienced any 
weight loss, and had undergone radiation treatment for 
prostate cancer.  The veteran reported that he was using 
proctoFoam, and that he felt his anus was closing up.  He 
indicated that he suffered from intermittent fecal leakage 
and had to wear a diaper most of the time.  On rectal 
examination, there were no external hemorrhoids, but there 
was evidence of a small fistula, with minimal discharge.  A 
proctoscopy was noted as not being performed because of the 
veteran's exquisite tenderness in the anal region.  The 
examiner's impression was anal fistula, and it was noted that 
the veteran was very inconvenienced and somewhat debilitated 
by this condition.  

In August 1999, the RO received VAMC Columbia medical 
records, dated from November 1998 to August 1999.  In 
particular, in July 1999, the veteran was noted to have 
bleeding hemorrhoids.  An August 1999 treatment record 
indicated that a rectal examination of the veteran had 
revealed the rectum to be tender, with good tone, as well as 
revealing evidence of internal hemorrhoids.  The veteran was 
also noted to have a large, high, tender prostate.  

In December 1999, the veteran was again examined for VA 
purposes.  The examiner noted that he had reviewed the 
veteran's claims file.  In particular, the veteran complained 
of hematochezia, burning pain in the perianal region, and 
intermittent fecal incontinence.  He reported that rectal 
bleeding was scant to a small volume, and usually limited to 
a few drops of blood following bowel movements.  The bleeding 
was indicated to occur once a month.  The veteran also 
indicated that he experienced fecal incontinence of varying 
degrees, especially when he coughed.  This occurred about 
once a week, and he wore diapers on a daily basis.  He also 
reported that he felt that his anus had begun to close up 
since undergoing radiation therapy.  The veteran reported 
using stool softeners to help alleviate discomfort during 
bowel movements.  

The examiner reported that the veteran was treating his anal 
discomfort with Proctofoam-HC, Dibucaine ointment, and 
Colace.  There was no past history of anemia or anal fissure.  
On clinical evaluation, inspection of the perineum revealed a 
small, solitary, perianal skin tag anteriorly, consistent 
with an external hemorrhoid.  The skin tag showed no evidence 
of acute inflammation.  There was no anal fissure or fistula 
evident.  The veteran was exquisitely tender on digital 
rectal examination, and a definitely stenosed anal sphincter 
was notable.  Proctoscopy was attempted, but could not be 
accomplished due to the size of the anal lumen and its 
inability to accommodate the instrument.  The examiner's 
clinical impression was of longstanding history of hemorrhoid 
disease, history of radiation therapy for prostate cancer, 
and anal stenosis attributable to antecedent radiation 
therapy for prostate cancer.  The examiner further reported 
that the veteran's hemorrhoid disease had not led directly to 
anemia or anal fissures as a complication.  In addition, the 
examiner stated the medical opinion that, whereas hemorrhoid 
disease could be associated with anal sphincter incompetence 
of some degree, the anal stenosis in the present case was 
felt to be a sequela of antecedent radiation therapy.  

In January 2000, the RO received VAMC Asheville and Columbia 
medical records, dated from November 1994 to May 1999.  These 
records did not reflect pertinent complaints by the veteran, 
or treatment for his hemorrhoids.  




II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected 
hemorrhoids are more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The RO has assigned a 10 percent evaluation for hemorrhoids, 
in accordance with the criteria set forth in the VA Schedule 
for Rating Disabilities.  In doing so, specific consideration 
was given to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, 
"Hemorrhoids, external or internal."  Under DC 7336, with 
persistent bleeding and with secondary anemia, or with 
fissures, a 20 percent evaluation is warranted.  A 10 percent 
evaluation is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  Mild or moderate hemorrhoids warrant a 
0 percent (noncompensable) rating.  38 C.F.R. § 4.114, DC 
7336 (1999).  

A review of the evidence reflects that the veteran has a 
history of hemorrhoids that have been occasionally painful 
and bled.  To warrant an increase greater than his current 10 
percent disability rating, the veteran's hemorrhoids must 
bleed persistently, with secondary anemia or with fissures.  
On VA examination in December 1999, the veteran reported that 
he suffered from a small amount of rectal bleeding, usually 
on an average of once a month, which was limited to a few 
drops of blood following bowel movements.  Furthermore, the 
VA medical examiner has opined that the veteran's hemorrhoid 
disease did not lead directly to anemia or anal fissures as a 
complication, the latter being due, in this instance, to 
previous radiation therapy for cancer of the prostate.  Thus, 
the Board finds that the veteran has not shown evidence of 
persistent bleeding with secondary anemia or with fissures, 
so as to warrant a 20 percent rating under DC 7336.  In 
addition, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under DC 7332, 
stricture of the rectum and anus under DC 7333, prolapse of 
the rectum under DC 7334, or anal fistula under DC 7335.  
Thus, a higher disability rating under these Codes is not 
warranted.  

Therefore, in view of the foregoing, the evidence does not 
provide a basis which permits a higher evaluation.  
Specifically, the record does not demonstrate that the degree 
of impairment resulting from the veteran's hemorrhoids more 
nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7 (1999).  The medical evidence 
does not demonstrate persistent bleeding of the veteran's 
hemorrhoids with secondary anemia, or with fissures.  Thus, 
although we have considered whether the doctrine of 
reasonable doubt may be applied in this case, we must 
conclude that the evidence is not in relative equipoise, but 
preponderates against the next higher disability rating.  38 
C.F.R. § 4.3 (1999).

In reaching our decision on this issue, the Board has 
considered the complete history of the disability in question 
and the nature of the original injury, as well as any current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  Furthermore, the Board finds in this 
case the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, the disability has not 
been shown by the record to have caused marked interference 
with employment or necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet.App. 94-96 (1996).  


ORDER

Entitlement to an increased rating for hemorrhoids is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

